Citation Nr: 0807047	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-31 561A	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left 
toe injuries (claimed as a stubbed left fifth toe). 

2.  Entitlement to service connection for right thigh muscle 
strain (claimed as sharp pains in right thigh).

3.  Entitlement to service connection for degenerative 
changes of the lumbar spine with radiculopathy (claimed as 
low back pain).

4.  Entitlement to service connection for skin "irritation" 
rash of the right ankle.

5.  Entitlement to service connection for history of a 
thyroid goiter (claimed as a lump in throat).

6.  Entitlement to an initial rating in excess of 10 percent 
for left ankle joint instability.

7.  Entitlement to an initial rating in excess of 10 percent 
for right ankle joint instability.

8.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

9.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae with scarring.

10.  Entitlement to an initial compensable rating for hallux 
abductovalgus, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
February 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in pertinent part, granted 
service connection and assigned initial 10 percent ratings, 
each, for left and right ankle joint instability, and initial 
noncompensable ratings, each, for bilateral hearing loss, 
pseudofolliculitis barbae with scarring, and hallux 
abductovalgus right foot, each, effective November 29, 2004, 
but denied service connection for residuals of  left toe 
injuries, right thigh muscle strain, degenerative changes of 
the lumbar spine with radiculopathy, skin "irritation" rash 
of the right ankle, and history of a thyroid goiter.

In March 2006, the veteran submitted a notice of disagreement 
(NOD) specific to each of the initial disability ratings 
assigned, except for the initial 10 percent rating for left 
ankle joint instability, as well as disagreement with each 
denial of service connection for the disabilities listed 
above.  Thereafter, in April 2006, the veteran submitted VA 
form 21-4138 reiterating the issues on appeal, in which he 
also included the initial rating for "instability both 
ankles,"as opposed to just the right ankle.  The Board 
construes this as the veteran's timely NOD with the initial 
10 percent rating assigned for left ankle joint instability.  
However, when the RO issued a September 2006 statement of the 
case (SOC), it failed to include the matter of an initial 
higher rating for the left ankle disability, and instead 
erroneously referred to the denial of service connection for 
breathing abnormalities (decided in the above rating 
decision, but never appealed).  Thereafter, the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 2006,  along with an optional 
appeal hearing form in which he requested a Board hearing at 
the local RO (a Travel Board hearing).

In July 2007, the veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the undersigned confirmed with the veteran and his 
representative the above ten issues on appeal.  Therefore, 
after the Board's careful review of the procedural history of 
this appeal and consistent with the veteran's written 
statements and hearing testimony, the Board has 
recharacterized the matters on appeal as reflected on the 
title page.
  
The Board has characterized the claims for higher initial 
ratings in light of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (distinguishing original claims from 
claims for increase for already service-connected 
disability).

The Board's decision on the claims for service connection for 
residuals of left toe injuries, right thigh muscle strain, 
and degenerative changes of the lumbar spine with 
radiculopathy are set forth below.  The remaining claims for 
service connection and higher initial ratings are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  While the veteran was treated in service on one occasion 
for a stubbed left fifth toe and once for mild tenderness 
over the second and third left metatarsals, the  competent 
medical evidence shows that the veteran does not have any 
currently manifested disability associated with the left 
second, third or fifth toes.  

2.   A right thigh muscle disorder was not manifested during 
service or for many years following separation from service, 
and the currently diagnosed right thigh muscle strain is not 
shown to result in a disability and is not shown to be 
causally or etiologically related to service.     

3.  The veteran's currently diagnosed degenerative changes of 
the lumbar spine with radiculopathy was not shown in service 
or within a year after discharge, and the preponderance of 
the evidence is against a finding that the veteran's current 
low back disability is due to any incident or event in active 
military service.
 

CONCLUSION OF LAW

1.  The criteria for service connection for residuals of left 
toe injuries (claimed as a stubbed left fifth toe) are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for service connection for right thigh 
muscle strain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  The criteria for service connection for degenerative 
changes of the lumbar spine with radiculopathy (claimed as 
low back pain) are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
December 2004, June 2005, September 2005, and in July 2006.  
In these notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist the veteran in his 
claims, to specifically include the information and evidence 
necessary to substantiate his claims for service connection.  
The December 2004 letter specifically requested that the 
veteran provide evidence showing that the conditions 
addressed herein existed from military service to the present 
time, to include medical evidence such as service treatment 
records, post-service private medical records, employment 
physical examination reports, as well as lay statements from 
persons who knew him and were personally aware of his 
condition(s).  In addition to asking him to submit certain 
information, the letters informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims.  
These letters also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
and authorization for VA to request such records.  
Additionally, the December 2004 and June 2005 letters asked 
the veteran to send to VA any information in his possession 
pertaining to his claim.  In January 2005, the veteran 
returned a signed expedited action form indicating that he 
had no additional relevant medical evidence to submit and to 
proceed with the processing his claims.  Lastly, the July 
2006 notice letter provided the veteran with notice compliant 
with Dingess/Hartman, supra.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied in regards to the matters decided herein.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, the veteran did not receive notice of the 
information necessary to assign a disability rating or an 
effective date until after the December 2005 decision on 
appeal, thus the Board finds that a timing error has occurred 
as to these elements.  However, the required notice was 
provided to the veteran in the July 2006 letter  whereupon 
the veteran and his representative were afforded ample 
opportunity to respond and the claims was fully developed 
prior to readjudication (as reflected in the September 2006 
SOC) and certification of the claim.  Under these 
circumstances, the Board finds the veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially cured 
the error in the timing of notice".  See Pelegrini, 18 Vet. 
App. at 122- 24, and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Hence, the Board concludes that any defect in the timing of 
the notice constitutes harmless error.  See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, as 
explained below, the Board has determined that service 
connection for residuals of a left fifth toe injury, right 
thigh muscle strain, and degenerative changes of the lumbar 
spine with radiculopathy are not warranted. Consequently, the 
veteran has not been prejudiced from this error because the 
denial of these claims on appeal renders moot any question as 
to the appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical records have been 
associated with the claims file.  In addition, the veteran 
was afforded several VA examinations in connection with his 
claims in September 2005; the reports of which are of record.  
Moreover, neither the veteran nor his representative has 
identified any existing pertinent records that need to be 
obtained.  

The record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claim decided herein.. 
Although the veteran's representative's contends otherwise, 
the Board finds that each of the VA examiners provided a 
thorough report with reference not only to the veteran's 
service medical records and other records associated with the 
claims file, but to the history of injuries and symptoms as 
provided by the veteran, as well as a clear rationale and 
basis for each of their findings and opinions.  In addition, 
the Board finds no evidence suggesting that the VA examiner's 
made up information or altered facts provided in the 
examination report.  That the September 2005 VA examiner's 
opinions do not support the veteran's claims decided herein 
is not a reason to find their examinations are inadequate 
pertaining to these matters.   In sum, the Board finds that 
these examinations are adequate and there is sufficient 
medical evidence for VA to make a decision on each of the 
claims for service connection for residuals of left toe 
injuries, right thigh muscle strain, and degenerative changes 
of the lumbar spine with radiculopathy.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic condition in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, then generally, a showing of continuity 
of symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service." 38 C.F.R. § 
3.303(d).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A.  Residuals of Left Toe Injuries

The veteran asserts that he has continued to experience pain 
and discomfort from his left toes since they were injured in-
service.    

An April 1973 service treatment record (STR) notes that the 
veteran stated he stubbed his left fifth toe.  Examination 
showed swelling and tenderness of the metacarpal phalangeal 
and proximal interphalangeal joints.  The impression was 
sprain.  He was treated with tape and put on light duty.  A 
February 1976 STR noted trauma to the veteran's left foot 
after being run over by an automobile.  The veteran 
complained of pain.  Examination revealed mild tenderness 
over the second and third metatarsals.  X-ray was within 
normal limits.  The impression was noted as left foot sprain, 
which was treated conservatively with an ace wrap.  On 
reenlistment examination in February 1975 and on discharge 
examination in January 1979, the veteran's feet and lower 
extremities were all found to be clinically normal.  

A March 1980 VA examination report shows that the veteran 
complained of a knot on the foot (right), a knot in his 
throat and a sinus condition; however, the veteran did not 
have any complaints pertaining to his left foot.  Physical 
examination of his musculoskeletal and nervous system was 
evaluated as normal.  His gait, carriage and posture were all 
reported as normal.  At that time, he was only diagnosed with 
hallux valgus, right foot.

A September 2005 VA feet examination report reflects that the 
examiner reviewed the claims file, specifically noting the 
above STRs documenting injuries and treatment of the 
veteran's left metatarsals.  The examiner pointed out that 
there was no subsequent treatment of this area.  In addition, 
the examiner also pointed out that on examination the veteran 
complained of right foot pain and bilateral ankle 
instability; however he did not mention left foot toe pain.  
X-rays showed no abnormalities of the bones of the left foot 
with only mild bunion formation.  The second, third, fourth, 
and fifth toes, and the metatarsals of the same area were all 
within normal limits.  The VA examiner opined that he 
believed that the veteran did not suffer with any problems of 
his second, third and fifth toes of the left foot.

During the July 2007 hearing, the veteran testified that 
during service he stubbed his left fifth toe, sustaining 
injury after a vehicle rolled over it.  He indicated that he 
sought medical treatment in service upon the initial injury 
and one more time thereafter.  When asked if he currently had 
problems with the left toe, he responded in the negative 
noting that he did not have a problem with the left toe 
unless his shoes were real tight.  He also testified that he 
had not had treatment for his feet since active service.

In light of the above, the Board finds that any left toe 
complaints that the veteran had in service were not 
indicative of any chronic disability, inasmuch as the post-
service record shows no competent evidence of a current 
disability of any the second, third and fifth toes of the 
left foot which to predicate a grant of service connection. 
While complaints of pain were noted in service, and have been 
noted since service, pain, without underlying pathology, does 
not constitute a disability for compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).

Moreover, the record does not indicate that the veteran has 
actually been diagnosed with any current residual disability 
from the injuries to the second and third toes of the left 
foot or the left fifth toe.  Entitlement to service 
connection requires a current disability. See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). VA examination in 
September 2005 revealed that there was no radiographic 
evidence of abnormalities of the left second, third, fourth, 
or fifth toes, and in fact those findings were all within 
normal limits as were the metatarsals of the same area.  The 
examiner did not diagnosis the veteran with any current 
residuals of a left fifth toe injury.  Rather, he essentially 
opined that the veteran currently did not have any 
disabilities of the second, third, and fifth toes of the left 
foot.  

Significantly, moreover, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any competent evidence that would support 
the presence of current residuals of any left toe injury.  As 
noted above, in the only opinion to address whether the 
veteran currently has a disability of the toes of the left 
foot, the September 2005 VA feet examination report clearly 
was negative.  Furthermore, during the Board hearing, the 
veteran testified that he did not have any problems with his 
left toes.  Hence, in the absence of competent evidence of 
any disabilities of the second, third, and fifth toes of the 
left foot (and, if so, of a nexus between that disability and 
service), there can be no valid claim for service connection 
for that disability.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for residuals of left toe injuries (claimed as a 
stubbed left fifth toe) must be denied because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.  

B.  Right Thigh Muscle Strain

An October 1972 STR notes that the veteran complained of 
sharp pains in the right thigh that came and went for about 
three months.  The record notes that there was no sign of 
muscle pull.  However, no disability was diagnosed and no 
treatment was indicated.  The remaining STRs are negative for 
any further evaluation for right thigh pain.  The veteran's 
reenlistment examination in February 1975 and his discharge 
examination in January 1979, revealed normal evaluations of 
the veteran's lower extremities, spine - to include other 
musculoskeletal, and neurological systems.  

As noted above, after discharge from service, the veteran 
underwent a March 1980 VA examination that clearly reflects 
his complaints of right foot, throat, and sinus problems; but 
he had no complaints of right thigh pain.  Physical 
examination of his musculoskeletal and nervous system were 
evaluated as normal.  His gait, carriage and posture were all 
reported as normal.  

In November 2004, the veteran filed a claim for service 
connection for right thigh muscle strain (claimed as sharp 
pains in right thigh), where he noted an onset of October 
1972.  

During a September 2005 VA joints examination the veteran 
complained of right sharp thigh pains secondary to an injury 
working on aircrafts in the 1970s.  He stated that he was 
unable to remember the details of the injury; however he 
denied any hip or knee involvement.  He stated that most of 
the pain is centered in his thigh, but denied hip or knee 
pain.  On physical examination, he had full flexion to 120 in 
the right hip, extension to 30, which was noted as normal.  
Internal rotation of 40 and 60 respectively, were also 
reported as normal.  Range of motion of the knee revealed 
that the veteran had full extension and flexion to 140.  The 
examiner reported normal range of motion of the knee with no 
varus and valgus, instability, or effusion.  X-rays of the 
hip revealed no arthritic change.  The impression was right 
thigh injury, no hip or knee pathology.  The examiner opined 
that it was less likely than not that the veteran had any 
disability in regards to his right hip or right knee.  In 
support, the examiner discussed that there was no limitation 
of motion, no subjective complaints of pain during the 
examination, and no x-ray findings.  

During a September 2005 VA muscles examination, the veteran 
complained of sharp right thigh pain.  He reiterated that he 
suffered an injury working on an aircraft in service, again, 
unable to remember the details.  The veteran stated that the 
pain was intermittent in nature, and he was not having pain 
at the time of the examination.  He denied hip or knee pain 
and denied weakness in his thigh muscles or an inability to 
ambulate or perform activities.  On physical examination, he 
had some tenderness around the course of the rectus femoris 
muscle.  On active quadriceps contraction he had some 
tenderness; however he was able to fully extend his knee and 
hip without weakness.  He was able to rise from a squatted 
position repetitively without any limitation of motion.  The 
impression was right thigh muscle strain.  The examiner 
opined that it was less likely than not that the veteran had 
any disability in regards to this injury.  In support, the 
examiner discussed that the veteran had no limitation of 
motion due to pain, fatigue, incoordination, and active or 
repetitive motion, and according to the veteran, it has not 
really limited his activities.  

During a September 2005 VA peripheral nerve examination, the 
veteran complained of low back pain that radiated to his 
right lower extremity, which had begun in service.  He 
thought he had repetitive injuries to his back from bending 
and stooping while working on aircrafts in service.  The 
examiner noted that the veteran did not remember his history 
clearly.  He complained of numbness over the right thigh with 
weakness from time to time.  The characteristics of the pain 
were sharp and throbbing.  Physical examination was 
unremarkable.  He had 5/5 strength in the upper and lower 
extremities bilaterally in all muscle groups.  Sensory 
examination revealed inconsistent characteristics on the 
lower extremities, bilaterally.  He had pain upon palpation 
on the right lower extremity in the areas where the sciatic 
nerve appeared more superficially.  The veteran had 
difficulty bending down due to pain.  The impression was that 
the veteran had signs and symptoms of right-sided sciatic 
neuralgia.  

In the veteran's March 2006 NOD, he contended that he never 
denied hip or knee pain during the examination and he has 
sharp pains through his hips continuing through his thigh 
from what appeared to him the lower portion of his back.  He 
furthered that because the examiner noted tenderness around 
the femor muscle, which he claims he also had in service, he 
felt that he "should be service connected as a result of 
this service connected injury."  

During the July 2007 Board hearing, the veteran testified 
that the onset of the right thigh pain began when he injured 
his back, which he asserted occurred as a result of a fall 
from an aircraft.  

Upon careful review of all the evidence in light of the above 
noted criteria, the Board finds that entitlement to service 
connection for right thigh muscle strain has not been 
established. 

Initially, the Board notes that none of the veteran's STRs 
reflect that the veteran sustained an injury to his right 
thigh. In addition, the first post-service medical evidence 
regarding evaluation of the veteran's right thigh is in 
September 2005, during VA examinations provided in connection 
with his claims for VA disability benefits.  In view of the 
lengthy period after separation from service without evidence 
of findings or diagnosis, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

Furthermore, there is no probative, competent medical 
evidence of record linking any current right thigh muscle 
strain to service.  In fact, the VA physicians indicated that 
any right muscle strain the veteran currently had did not 
result in any current disability as all findings on 
examination were normal.  Additionally, the September 2005 VA 
examination reports attribute the veteran's right lower 
extremity pain to his non service-connected low back 
disability.  Thus, the Board finds that there is no 
probative, competent medical evidence that exists of a 
relationship between any current right thigh muscle strain 
and any continuity of symptomatology asserted by the veteran.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for right thigh muscle strain. 

C.  Low back disability with radiculopathy

In November 2004, the veteran claimed service connection for 
low back pain which had its onset in December 1976.   

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a low back disability. 

While his STRs show that the veteran was treated on one 
occasion for a complaint of low back pain, this evidence 
fails to show anything more than an isolated occurrence with 
no diagnosis of a back condition.  Furthermore, the STRs 
reflect that the veteran denied back trauma at the time he 
complained of low back pain; even though he reported on 
several September 2005 VA examinations and testified during a 
July 2007 hearing that he injured his back when he fell from 
an aircraft in service.  His current reports of a past injury 
to his back are in conflict with his STRs that are 
contemporaneous to his actual report of low back pain.  In 
addition, the veteran's separation examination failed to 
reveal the presence of a back condition, evaluating his spine 
and musculoskeletal as clinically normal.  The Board finds 
that the veteran's statements made in connection with his 
claim for monetary benefits from the government have little 
probative value when compared with previously recorded 
medical records indicating no trauma to the back during 
active military service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).

Furthermore, there is no evidence of arthritis manifest to a 
compensable degree within one year of discharge.  In this 
regard, when the veteran underwent a post-service March 1980 
VA examination, he never complained of or mentioned low back 
pain, despite complaining of other problems such as a knot on 
his right foot, a knot in his throat and a sinus condition.  
Moreover, during the Board hearing, the veteran testified 
that he did not seek treatment for his back condition until 
1988.  A September 2005 VA spine examination report provides 
the first objective post-service medical evidence of a low 
back condition, minimal degenerative changes of the lumbar 
spine, which was demonstrated on x-ray.  The Board points out 
that passage of so many years between discharge from active 
service and the medical documentation of manifestations of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3f 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

The September 2005 VA spine examiner provided an examination 
report that included very detailed physical examination 
findings and discussed the veteran's reported history as well 
as the actual documented medical history pertaining to his 
back.  The VA examiner found that the veteran had complaints 
of back pain with likely S1 right radicular pain more likely 
than not related to degenerative processes.  He opined that 
the veteran's report of an event of falling on his back from 
three feet and landing in a supine position would be more 
likely that not unrelated to such a complaint of L5-S1 pain 
and its radicular findings.  Furthermore, the examiner 
pointed out that a review of the claims file failed to reveal 
the event as described by the veteran.  The examiner 
furthered that there was one record that mentioned back pain 
and this was an atraumatic finding.  Thus, the examiner 
opined that the veteran's current back pain was more likely 
than not unrelated to his military service.   



The September 2005 VA spine examiner's opinion is definitive 
in nature; further, the VA examiner had an opportunity to 
review all of the veteran's medical records, and his 
examination report and opinion indicate that a thorough 
review was undertaken. Also, his opinion addresses specific 
information from the veteran's service records and post-
service medical records.  The Board also finds such opinion 
persuasive on the question of etiology of the veteran's 
current low back disability because the rationale underlying 
the opinion is reasonable and consistent with the evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Furthermore, none of the medical evidence currently of record 
includes any contrary opinion (i.e., one that actually 
supports the claim), and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such opinion.

It is for these reasons that the Board concludes that the 
claim for service connection for degenerative changes of the 
lumbar spine with radiculopathy (claimed as low back pain) 
must be denied. 

D.  Conclusion

In addition to the medical evidence, the Board has considered 
the veteran's assertions and hearing testimony; however, this 
evidence does not provide any basis for allowance of any of 
the claims discussed above. While the veteran may well 
believe that he has residuals of left toe injuries, right 
thigh muscle strain, and degenerative changes of the lumbar 
spine with radiculopathy that are related to his military 
service, in the absence of any competent evidence 
establishing he has a current left toe disabilities, or 
medical evidence of a relationship between actual right thigh 
muscle strain that results in a disability as well as a low 
back disability and his military service, his claims must 
fail.  In this regard, the Board notes that the veteran is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, 
and his own symptoms, including claims of pain.  However, 
medical questions of diagnosis are within the province of 
trained medical professionals.  Jones v. Brown, 7 Vet. App. 
134, 137- 38 (1994).  As a layman without the appropriate 
medical training or expertise, the veteran simply is not 
competent to render a probative (persuasive) opinion on such  
medical matters.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his own assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for residuals of left toe 
injuries, right thigh muscle strain, and degenerative changes 
of the lumbar spine with radiculopathy must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Entitlement to service connection for residuals of left toe 
injuries is denied.

Entitlement to service connection for right thigh muscle 
strain is denied.

Entitlement to service connection for degenerative changes of 
the lumbar spine with radiculopathy is denied.





REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)), the Board finds that all 
notice and development action needed to fairly adjudicate the 
claims for service connection for skin "irritation" rash 
and history of a thyroid goiter and for higher initial 
ratings for left and right ankle joint instability, bilateral 
hearing loss, pseudofolliculitis barbae with scarring, and 
hallux abductovalgus right foot, has not been accomplished, 
and that further RO action of each claim is warranted.

During the July 2007 hearing before the undersigned, the 
veteran testified that each of his service-connected 
disabilities had increased in severity. 

A review of the evidence reveals that the veteran underwent 
examination for each of the conditions for which a higher 
initial rating is sought in September 2005. However, the 
examinations were then requested in connection with the 
veteran's claims for service connection, and do not contain 
sufficient findings to evaluate the current severity of each 
disability for which a higher initial rating is sought. This 
includes the need for an orthopedic examination of the 
veteran's right and left ankles, and right foot with specific 
findings responsive to the applicable rating criteria as well 
as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).  As such, further action in this regard 
is warranted.  See 38 U.S.C.A. § 5103A.

With respect to the claim for service connection for skin 
irritation rash, the veteran contends that he has a rash on 
his right ankle due to wearing boots in the military.  
Statements associated with the claims file reflect the 
veteran's contentions that he was treated for a right ankle 
rash in service.  The September 2005 VA examiner diagnosed 
post inflammatory hypopigmentation secondary to a lichen 
simplex chronicus.  At that time, the post inflammatory 
hypopigmentation was residual and the lichen simplex 
chronicus was not apparent.  The examiner stated that these 
conditions did not appear to be consistent with other 
conditions diagnosed in the past, particularly referring to 
STRs for pseudofolliculitis barbae in May 1973 and a groin 
rash in October 1977; yet, the examiner opined that the 
conditions diagnosed today are as likely as not service 
related.  No rationale was provided for this opinion.  The 
Board finds that the examiner's opinion conflicts with his 
findings, and that an additional VA opinion is necessary for 
clarification as to the etiology of the veteran's right ankle 
rash. 

In regards to the veteran's claim for service connection for 
history of a thyroid goiter, the September 2005 VA thyroid 
examiner found that there was a questionable diffusely 
enlarged thyroid gland and recommended a thyroid ultrasound 
for further evaluation.  However, a thyroid ultrasound was 
never obtained and there is no etiology opinion of record.   
The Board finds that the medical evidence is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required in order to 
fulfill the statutory duty to assist.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

Accordingly, the RO should schedule the veteran for VA 
audiology, orthopedic, skin disease, dermatology, and thyroid 
examinations at an appropriate medical facility are needed to 
fully and fairly evaluate each of the veteran's claims 
remaining on appeal.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy 
(ies) of the notice(s) of the examination sent to him by the 
pertinent VA medical facility.
 
In addition, during the June 2007 Board hearing the veteran 
indicated that he had recently received medical treatment and 
evaluation at VA facilities in Tampa, Florida. The veteran 
also testified that he had received private medical treatment 
for his service-connected hallux abductovalgus of the right 
foot.  Therefore, prior to arranging for the veteran to 
undergo VA examination, the RO should make reasonable efforts 
to assist the veteran with obtaining relevant medical 
records, whether or not the records are in Federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).   
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claims, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). .  
A review of the claims folder reveals a December 2005 report 
from the Tampa VA medical center (VAMC) indicating that no 
records were found at that time; hence records from December 
2005 to the present must be obtained.

Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008) requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Lastly, in the December 2005 rating decision, the RO granted 
entitlement to service connection for left ankle joint 
instability and assigned an initial 10 percent rating. The 
veteran submitted a timely NOD in April 2006; however, the RO 
has not yet  issued a SOC concerning this issue.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  Issue a SOC concerning the veteran's 
claim for an initial rating in excess of 
10 percent for left ankle joint 
instability.  He and his representative 
should be informed that a timely 
substantive appeal must be filed to 
perfect his appeal as to this issue.

2.  Provide the veteran and his 
representative with notice specific to 
the claims remaining on appeal, 
consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008).

3.  Request the veteran to identify any 
non-VA health care providers that have 
treated him for a skin rash of the right 
lower extremity, a thyroid goiter, and 
his service-connected left and right 
ankle joint disabilities, 
pseudofolliculitis barbae, and halux 
abductovalgus of the right foot since 
service, including those he referred to 
during the July 2007 Board hearing.  In 
this regard, the RO should specifically 
request the veteran to identify the 
doctor who told him surgery would correct 
the pain with his halux valgus of the 
right foot.  See Hearing Transcript, page 
4.  After securing the necessary 
releases, the RO should obtain all 
identified records. 

The aid of the veteran in securing these 
records should be enlisted, as needed. If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

4.  Obtain all outstanding records of 
evaluation and treatment received by the 
veteran at VA medical facilities in 
Tampa, Florida, from December 2005 to the 
present. 

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the veteran for a VA 
audio examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The examination 
must include a controlled speech 
discrimination test (Maryland CNC).  Pure 
tone thresholds at 1000, 2000, 3000, and 
4000 hertz must also be reported. 

The examiner should set forth all 
examination findings in a printed 
(typewritten) report.

6.  The RO should arrange for the veteran 
to undergo VA orthopedic examination to 
determine the current nature and severity 
of the veteran's service-connected right 
ankle and left ankle instability and 
right halux abductovalgus disability.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran.  All indicated 
studies, to include range of motion 
testing and X-rays , should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report).  

Regarding each ankle, the examiner is 
requested to perform range of motion 
testing of each ankle and the examiner 
should indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with each ankle.  If pain on 
motion is observed, the examiner should 
indicate the degree at which pain begins.  
In addition, after considering the 
veteran's documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of each ankle is 
best characterized as moderately or 
markedly limited, as well as comment as 
to whether there is any ankylosis of the 
right or left ankle, malunion of the os 
calcis or astagalus, or astragalectomy.

In regards to the right halux 
abductovalgus disability, the examiner 
should clearly identify all symptoms 
pertaining to, and physical 
manifestations of, the veteran's 
disability and indicate whether the 
disability involves any malunion or 
nonunion of the tarsal or metatarsal 
bones. Considering all of the veteran's 
symptoms and manifestations (as well as 
the likely extent of additional 
functional loss with exacerbations of the 
disability with repeated use of the 
foot), the physician should provide an 
overall assessment as to whether the 
disability is best characterized as 
moderate, moderately severe, or severe.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

7.  Schedule the veteran for a 
dermatological examination to determine 
the current nature and severity of his 
service-connected pseudofolliculitis 
barbae. The entire claims file, to 
include a copy of this remand, must be 
made available to the examiner and 
reviewed. The examiner should evaluate 
the veteran's pseudofolliculitis barbae 
and determine whether it causes any 
exfoliation, exudation, itching, 
extensive lesions, or marked 
disfigurement.  The examiner should also 
express in terms of a percentage both the 
total body area, and the total exposed 
area, affected by the pseudofolliculitis 
barbae.  The examiner should also 
indicate whether any intermittent 
systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, is 
being used to treat the veteran's 
pseudofolliculitis barbae.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

8.  The veteran's claims file and a copy 
of this remand should then be forwarded 
to a VA skin disease examiner, preferably 
the examiner who conducted the September 
2005 VA skin disease examination, for a 
supplemental medical opinion as to the 
etiology and nature of the veteran's 
right ankle skin rash.   Based on a 
review of the entire claims file, the 
examiner is requested to offer an opinion 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the veteran's right ankle 
skin rash had its onset during a period 
of active service or is related to any 
in-service disease or injury.  The 
examiner must provide a complete 
rationale for all conclusions and 
opinions expressed.  If the September 
2005 VA examiner determines that a new 
examination is warranted, or if that 
examiner is no longer available, the 
veteran should be afforded a new VA skin 
disease examination.  

9.  The veteran should be scheduled for a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of any current thyroid disease.  
The claims file and a copy of this remand 
must be provided to the examiner(s) for 
review as part of the examination.  All 
indicated studies, to include a thyroid 
ultrasound, should be accomplished (with 
all findings made available to the 
examiner prior to the completion of his 
or her report).  

The examiner is requested to opine 
whether any thyroid condition related to 
the veteran's history of a thyroid goiter 
is diagnosed, and if so request the 
examiner(s) to render an opinion as to 
whether it is at least as likely as not 
(probability of at least 50 percent) that 
the diagnosed condition had its onset 
during a period of active service or is 
related to any in-service disease or 
injury.  Any opinion should be fully 
explained and the rationale provided.

10.  If the veteran fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy (ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

11. The RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

12.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
Regarding the claims for initial higher 
ratings, the RO must document its 
specific consideration of whether staged 
rating (assignment of different ratings 
for distinct periods of time, based on 
the facts found) pursuant to Fenderson, 
is appropriate.

13.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC), and 
afford the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


